     Case 4:18-cv-00671-O Document 97 Filed 01/16/19                Page 1 of 2 PageID 1531


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                FORT WORTH DIVISION

JEROME MADISON,                                     §
    Plaintiff,                                      §
                                                    §       CIVIL ACTION NO. 4:18-CV-671-O
v.                                                  §
                                                    §                             JURY DEMAND
CHAROLETTE FAYE COURTNEY                            §
and AMERICAN AIRLINES                               §
     Defendants.                                    §


                    JOINT REPORT ON SETTLEMENT CONFERENCE


        On January 14, 2019, the parties conducted their settlement conference. Plaintiff Jerome

Madison and attorney John McKay were present for Plaintiff. Attorneys Allison Schluckebier

and Geffrey Anderson were present for Charolette Courtney and American Airlines, Inc., along

with Charolette Courtney, Antonio Cruz, representative of American Airlines, and Lili Beneda

Rubenstein, representative of AIG Aerospace Insurance Services, Inc.

        On January 14, meaningful progress towards settlement was not made.

        The parties do not believe this case will settle.


                                                        Respectfully submitted,

                                                        /s/ John McKay
                                                        JOHN MCKAY
                                                        Park Avenue Law LLC
                                                        127 W. Fairbanks Ave., No. 519
                                                        Winter Park, FL 32789
                                                        P: 800.391.3654
                                                        F: 407.264.6551
                                                        johndmckayatty@gmail.com




JOINT REPORT ON SETTLEMENT CONFERENCE                                                     Page 1
  Case 4:18-cv-00671-O Document 97 Filed 01/16/19               Page 2 of 2 PageID 1532


                                                   MUHAMMAD M. AZIZ
                                                   Abraham, Watkins, Nichols, Sorrels, Agosto
                                                   & Aziz
                                                   800 Commerce St.
                                                   Houston, TX 77002
                                                   P: 713.222.7211
                                                   F: 713.225.0827
                                                   State Bar No. 24043538
                                                   maziz@abrahamwatkins.com

                                                   ATTORNEYS FOR PLAINTIFF

                                                   And

                                                   ANDERSON & RIDDLE, LLP

                                                   /s/ Allison T. Schluckebier
                                                   GEFFREY W. ANDERSON
                                                   State Bar No. 00786980
                                                   ALLISON T. SCHLUCKEBIER
                                                   State Bar No. 24059221
                                                   1604 8th Avenue
                                                   Fort Worth, Texas 76104
                                                   Tel: (817) 334-0059
                                                   Fax: (817) 334-0425
                                                   ganderson@andersonriddle.com
                                                   aschluckebier@andersonriddle.com

                                                   ATTORNEYS FOR DEFENDANTS
                                                   AMERICAN AIRLINES, INC. AND
                                                   CHAROLETTE COURTNEY




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document was
served on all counsel of record via electronic and certified mail in accordance with the Federal
Rules of Civil Procedure on this 16th day of January, 2019.


                                                   /s/ Allison T. Schluckebier
                                                   ALLISON T. SCHLUCKEBIER




JOINT REPORT ON SETTLEMENT CONFERENCE                                                     Page 2
